Citation Nr: 0602615	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right and left hip 
conditions.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen claims for service connection for right 
and left knee conditions.    

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Whether new and material evidence has been submitted 
sufficient to reopen claims for service connection for right 
and left foot conditions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1953 and from September 1953 to April 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which denied service connection for a 
left knee condition and denied the veteran's request to 
reopen his claims for service connection for bilateral 
slipped epiphysis with traumatic arthritis, a bilateral knee 
condition, and a bilateral foot condition.    

The veteran was initially denied service connection for right 
and left hip conditions in July 1954.  He made many requests 
to reopen his claim since that time.  In June 1991 the 
veteran made another request to reopen his claim for service 
connection for right and left hip conditions and claimed 
service connection for right and left knee and feet 
conditions.  All of these were denied by rating decision in 
July 1991.  

The RO reopened and denied the claims for service connection 
for right and left hip and knee conditions in November 2004.

The Board has reclassified the veteran's claim regarding his 
right and left hips from an application to reopen on the 
basis of new and material evidence to a claim of entitlement 
to service connection for a right and left hip condition.  
This reclassification is due to a change in law, which 
created a new factual basis for the grant of service 
connection.  Pelegrini v. Principi, 18 Vet. App. 112, 125-6 
(2004).

When the 1954 RO decision denying service connection was 
rendered, 38 C.F.R. § 3.63 (1949) (VA Regulation 1063) 
addressed the presumption of sound condition.  The regulation 
stated that a veteran would be presumed sound (free of the 
claimed injury or disease) upon entry into service unless 
there was clear and unmistakable evidence that the injury or 
disease existed prior to service and was not aggravated by 
service.  While the regulation seems to require a two-prong 
test for rebutting the presumption of soundness, paragraph 
(d) stated that "evidence which makes it obvious or manifest 
that the injury or disease existed prior to acceptance and 
enrollment for service will satisfy the requirements of the 
statute."  38 C.F.R. § 3.63(d) (1949).  This paragraph, in 
effect, eliminated the second prong of the test.  

The 1949 regulation further stated that VA's burden of 
proving that the veteran's condition was not aggravated in 
service would only be triggered after the veteran brought 
evidence that the condition had increased in severity in 
service.  38 C.F.R. § 3.63(i) (1949).

In 1961, VA removed 38 C.F.R. § 3.63 and promulgated 
38 C.F.R. §§ 3.304 and 3.306 to govern the presumptions of 
sound condition and aggravation respectively.  The 1961 
version of 38 C.F.R. § 3.304 eliminated the language "and 
was not aggravated by such service" that had been included 
in 38 C.F.R. § 3.63, allowing VA to rebut the presumption of 
soundness by proving by clear and unmistakable evidence that 
the veteran's condition pre-existed service.

The regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  38 C.F.R. § 3.304(b) (2005).  This is in 
contrast with 38 U.S.C.A. § 1111, which states that the 
presumption of soundness is rebutted only when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In a precedent opinion, the VA General Counsel concluded that 
38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and 
that the regulation was therefore invalid.  VAOPGCPREC 3-2003 
(2003).  The Federal Circuit adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Thus, under current law, the presumption of soundness in the 
veteran's case is rebutted only if there is clear and 
unmistakable evidence that the right and left hip conditions 
existed prior to service and that any pre-existing hip 
conditions were not aggravated by service.  Based on the VA 
General Counsel opinion and Wagner, the Board finds that a 
new basis of entitlement for service connection has arisen.  
The Board must conduct a de novo review of the veteran's 
right and left hip service connection claims.  Pelegrini v. 
Principi.  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the RO has determined that new and 
material evidence has been submitted regarding the right and 
left knee conditions, the Board must make an independent 
determination as to that question.  


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the 
right and left hip conditions were not aggravated in active 
service and the evidence links inservice left and right hip 
disabilities to current left and right hip disabilities.  

4.  Evidence received regarding the right and left knees 
since the July 1991 RO decision is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of those claims.  

5.  A current right knee disability, arthritis, was incurred 
as the result of an injury in service.  

6.  A current left knee disability was caused by the service 
connected right hip condition.  

7.  Evidence received regarding the right and left foot 
conditions since the July 1991 RO decision is not so 
significant that it must be considered in order to fairly 
decide the merits of those claims.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right and left hip conditions, namely arthritis, are met.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  The evidence submitted since the previous final denial of 
the claim for service connection for right and left knee 
conditions is new and material, and those claims are 
reopened.  38 U.S.C.A. §§ 5108, 7015 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2005).

3.  A right knee disability, namely arthritis, was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

4.  The criteria for service connection for a left knee 
disability, namely arthritis, are met.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

5.  The evidence submitted since the previous final denial of 
the claim for service connection for right and left foot 
conditions is not new and material and those claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7015; 38 C.F.R. §§ 3.104, 
3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in March 2001 regarding his request to reopen 
his claims for service connection for his hips, knees, and 
feet.  The letter specifically informed the veteran what 
types of information and evidence were required to 
successfully reopen his claims.  

The March 2001 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would try to 
obtain medical records, employment records, or records from 
other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2001 
VCAA letter asked the veteran to send copies of any private 
treatment records and any active duty or reserve records 
(including medical records) he had in his possession.  This 
letter informed him where and when to send this evidence 
pertinent to his claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, VCAA notice was timely given 
in March 2001, prior to the initial AOJ decision in June 
2001.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records and VA outpatient treatment 
records have been associated with the claims file.  The 
veteran has not identified any further evidence which is 
pertinent to his claim and in the March 2005 Form 646 the 
veteran's representative indicated that all evidence was of 
record.  

Additionally, the veteran was afforded a VA joint examination 
in April 2001.  This examination evaluated the veteran's hips 
and knees but not his feet.  An examination of the veteran's 
feet is not required, because VA is not required to provide 
an examination prior to receipt of new and material evidence 
to reopen the claims.  38 C.F.R. § 3.159(c)(4)(iii).

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran's pre-enlistment physical in March 1950 makes no 
mention of any problems regarding the hips, knees, or feet.  
His entrance examination in September 1950 is also silent 
regarding these areas.  In October 1951 the veteran was 
placed in the Tokyo Army Hospital after his left leg suddenly 
went out and he was unable to walk.  The diagnosis was 
undetermined, possible slipped epiphysis, left hip.  A 
November 1951 record from the Tokyo Hospital indicated that 
the veteran had received treatment for 7 or 8 months at age 
14 for painful hips and walking.  The veteran's pain then 
became acute after his fall in Korea three weeks prior.  X-
rays showed old deformity of the femoral heads (Perthes 
disease).  

In November 1951 the veteran was transferred to Camp Pickett, 
Virginia, where he received treatment until February 1952.  
Treatment records from this period give a diagnosis of 
slipped epiphysis, existed prior to service and not 
aggravated, and shortening of the left leg, corrected by 
shoes.  A February 1952 X-ray report revealed and old coxa 
plana deformity of the left hip.  The history was reported of 
a left hip injury in 1946 with recurrent episodes of 
bilateral pain, and noted that the veteran had an injury 5 
months prior, for which he had been evacuated to Tokyo.  In 
January 1952 the veteran was deemed unfit for full duty and 
given a profile of L3 on the PULHES scale based on slipped 
bone of both hips.  

Hospital records from Fort Eustis, Virginia dated in July 
1952 indicate continued treatment for traumatic slipped 
epiphysis.  In April 1953 the veteran was deemed unfit for 
full duty and given evaluations of P3 and L3 on the PULHES 
scale on the basis of moderate deformity of both femoral 
heads.  

On the veteran's August 1953 separation examination he 
complained of "bad hips" and "bad feet."  Examination 
revealed a plantar wart on the right foot, and deformity of 
both femoral heads per X-ray.  

The September 1953 enlistment examination noted a truck 
accident in Korea in 1952, followed by 3 months of bed rest 
for a bilateral hip injury.  In November 1953 the veteran was 
given an L3 profile on the basis of osteochondritis, healed 
infection of the left hip.  The April 1954 separation 
examination noted the 1952 truck accident, resulting in 
osteochondritis of the left hip and residual lameness.  

The veteran was afforded a VA examination in June 1954.  He 
complained of painful hips.  X-ray showed bilateral slipped 
epiphysis, upper femoral with flattening, shortening of the 
femoral heads and necks, and minimal traumatic arthritis, 
more marked on the left side.  

VA hospital records from June and July 1954 again note the 
veteran's report of an accident in Korea in 1951, after which 
time he was hospitalized and given a diagnosis of coxa vera, 
mild, bilaterally, secondary to slip capital femoral 
epiphysis in childhood, healed.  

The veteran submitted VA outpatient treatment reports from 
June 1989 to July 1992.  These records indicate continued 
treatment for right and left hip pain, degenerative joint 
disease, and limitation in range of motion.  They also reveal 
pain and degenerative changes in both knees.  

VA outpatient treatment records from April 2000 to June 2002 
show treatment for painful hips and knees.  An April 2000 
record indicates a bone spur on the left foot, painful when 
walking.  A July 2000 record notes that the left knee injury 
was the result of the in service truck injury.  The physician 
stated that the veteran's chronic left knee pain was directly 
related to his active duty injury.  A July 2000 letter from 
the veteran's private physician also states, "[the 
veteran]'s left knee condition is probably more than likely 
caused by an injury that he received in the military."  

The veteran underwent a VA examination in April 2001.  The 
medical history included an injury in the right hip, knee, 
and leg when he was thrown out of a truck.  There was also a 
history of total right hip replacement, right knee surgery, 
and total left knee replacement.  The veteran had complaints 
of pain in the left knee.  The VA examiner noted the veteran 
used a cane to walk, with a limping gait on both the right 
and left leg.  The examiner found ankylosis of the left knee 
and inflammatory arthritis of the right hip, right knee, and 
left knee.  

The diagnosis was status post total hip replacement, status 
post total knee replacement, degenerative arthritis of the 
hip and knee joint.  The examiner added that it was at least 
as likely as not that the veteran's left knee condition was a 
result of trauma suffered in service.  He opined that the 
veteran had an injury to the right hip and right knee in the 
Korean War and that the veteran then developed arthritis in 
the left knee because of the stress transfer to the left knee 
from the injury of the right leg.  

In a June 2002 letter the veteran's VA physician attributed 
current bilateral hip and knee arthritis to a bus accident 
during service in 1952.

III.  Legal Analysis

A.  Right and Left Hip Conditions

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Except as 
otherwise noted, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A congenital or developmental defect is not a disability for 
which service connection may be granted.  38 C.F.R. § 
3.303(c).  The VA General Counsel, in a precedent opinion 
binding on VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82- 90, 55 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (1985)).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.

Since a hip disability was not reported on the pre-induction 
examination or the entrance examination when the veteran was 
accepted into service, the presumption of soundness applies.  

While there is some evidence of pre-existing hip disability, 
the evidence is not clear and unmistakable on the question of 
in-service aggravation.  The fact that the veteran's right 
and left hip conditions were not noted at his entry into 
service, but that he was hospitalized for several months for 
hip treatment after a fall in service, weighs against a 
finding that there was no aggravation.  There are also a 
number of medical opinions essentially attributing hip 
problems to accidents in service.  Since the evidence is not 
clear and unmistakable on the question of aggravation, the 
presumption of soundness is not rebutted.

Since the presumption of soundness is not rebutted, the claim 
is treated as a simple claim for service connection.  Wagner 
v. Principi, at 1096.  The veteran has submitted recent VA 
treatment records showing findings of traumatic arthritis in 
his hips.  A current disability has been demonstrated.


All the competent medical opinions have attributed the 
current hip disabilities to an accident in service.  Although 
the accident is not clearly documented in service, and has 
not been consistently described by the veteran and medical 
professionals, the evidence is in at least equipoise on this 
question.

Resolving all doubt in favor of the veteran, the Board finds 
that the criteria for a grant of service connection have been 
met.  

B.  New and Material Evidence Regarding the Knee Conditions

A rating action from which an appeal is not perfected is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been issued, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not file a notice of disagreement within one 
year of the notice of the July 1991 rating decision and, so, 
that determination is now final.  38 U.S.C.A. § 7105(c).  
However, the veteran could reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The evidence submitted since July 1991 includes the April 
1991 VA examination which states that the veteran injured his 
right knee in service and the left knee condition resulted 
from that injury.  These statements suggest the possibility 
of a nexus between the right and left knee conditions and 
service.  Thus, new and material evidence has been submitted 
and the claims for service connection for the right and left 
knee conditions are reopened.

The Board is not prejudiced by consideration of his claim on 
the basis of service connection as the RO considered this 
theory of entitlement in its June 2001 rating decision, 
however, at that time the hip conditions were not service 
connected.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Additionally, no prejudice will result as the Board is 
rendering a favorable decision in regard to the claims as 
discussed below.  

C.  Service Connection for a Right Knee Condition

Recent VA outpatient treatment reports have indicated 
inflammatory degenerative arthritis in the right knee and 
treatment for right knee pain, thus, the first element of the 
service connection claim is satisfied.  

The veteran reported at the April 2001 VA examination that he 
injured his right knee when he fell from a truck in Korea.  
The veteran is competent to report this injury he experienced 
in service.  

At the April 2001 VA examination, the examiner stated that 
the veteran had a right knee injury in service, however, he 
did not make any statement relating that injury to the 
current right knee condition.  

In his June 2002 letter the veteran's VA physician did 
attribute current right knee arthritis to an accident in 
service.  The lack of service medical records showing this 
accident constitutes evidence against the claim, but the 
Board finds that the evidence is in equipoise.  Resolving 
reasonable doubt in the veteran's favor, the claim is 
granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

D.  Service Connection for the Left Knee Condition

The April 2001 VA examiner opined that the veteran developed 
his left knee condition as a result of stress transfer 
resulting from the in-service injury to the right hip and 
knee.  

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The VA examiner has provided competent medical evidence that 
the left knee condition is the result of the right hip 
condition, which is a service connected condition.  As there 
is no evidence against the finding that the left knee 
condition was caused by the service connected right hip 
condition, the preponderance of the evidence weighs in favor 
of the grant of service connection and the claim is granted.  

E.  New and Material Evidence Regarding the Right and Left 
Foot Conditions

The last final denial of the veteran's claim for service 
connection for right and left foot conditions was in July 
1991.  That denial was based on the fact that there was 
nothing in the service medical records regarding the feet 
except for notation of a plantar wart on the right foot at 
the April 1954 separation examination.  

The evidence submitted since the July 1991 RO decision 
includes only a report of a bone spur on the left foot in 
April 2000.  There is no relation between this bone spur and 
military service, nor has the veteran submitted any evidence 
regarding the right foot.  The evidence of a bone spur on the 
left foot is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  New and 
material evidence not having been submitted, the Board 
concludes that the claims cannot be reopened.  38 C.F.R. § 
3.156(a).


ORDER

Entitlement to service connection for right and left hip 
conditions is granted.  

New and material evidence having been presented, the 
veteran's claims for service connection for right and left 
knee conditions are reopened.  

Entitlement to service connection for a right knee condition 
is granted.  

Entitlement to service connection for a left knee condition 
is granted.  

New and material evidence not having been presented, the 
veteran's request to reopen claims for service connection for 
right and left foot conditions is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


